       Case 1:20-cv-01918-PGG-KHP Document 9
                                           8 Filed 04/15/20
                                                   04/14/20 Page 1 of 1



                                           LAW OFFICE OF
                                       DONALD J. WEISS
                                      830 LONG ISLAND AVENUE
                                        DEER PARK, NY 11792
                                           (212) 967-4440
                                      djwlaw@mindspring.com

                                                      April 14, 2020

Magistrate Judge Katharine H. Parker
United States Courthouse
Southern District of New York
500 Pearl Street, Room 17-D
New York, NY 10007

Re:     Derrick Mullins v. Isaac Scissorhands Barber Shop Corp. et al
        Case No. 20 CV 1918

Dear Magistrate Judge Parker:

        An initial conference is scheduled in this matter for April 27, 2020. In light of current
conditions and as the public accommodation is currently closed (so that the ADA claim could not
currently proceed, in any event), I respectfully request an adjournment of at least 60 days.
        There have been no prior requests for adjournment. No defendants have appeared in the
action to date. I propose reschedule dates of June 24, 25 or 26.

        Thank you for your time and attention herein.

                                                      Very truly yours,
                                                      Donald J. Weiss
                                                      Donald J. Weiss


        Plaintiff's request is granted. The initial
        case management conference                          04/15/20
        currently scheduled for April 27, 2020
        is hereby rescheduled to an in-person
        conference on June 25, 2020 at 2:00
        p.m. Plaintiff is directed to serve a
        copy of this order on Defendants.
